DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 3 February 2021 is acknowledged.  Claims 12 and 13 have been cancelled.  Claims 1, 2, 10, 11, 14, 17, and 19 have been amended.  Claims 1-3, 6, 7, 9-11, 14-17, 19, 20, 22, and 23 are pending.

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:
Claim 6 recites the limitation, “The logic processor of 4 claim 1.”  This appears to contain a typographical error and may be corrected as, “The logic processor of [[4]] claim 1.”
Claim 11 recites the limitation, “wherein one of the SHE electrodes of the of the plurality of SHE electrode/MTJ stack pairings.”  This appears to contain a typographical error and may be corrected as, “wherein one of the SHE electrodes of the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the conductive lines.”  There is insufficient antecedent basis for this limitation in the claims.  For the purposes of applying art, the claimed conductive lines will be interpreted as corresponding to the claimed metal lines.
Claim 1 recites the limitation, “one of the spin hall effect electrodes.”  This limitation infers a plurality of spin hall effect electrodes; however, the claim previously recites only a single spin hall effect electrode.
Claims 2, 3, 6, 7, 9, and 10 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaga et al. (US Patent Application Publication 2011/0233699, hereinafter Takenaga ‘699) of record in view of Guo (US Patent 8,963,222, hereinafter Guo ‘222) of record, Kim et al. (US Patent Application Publication 2009/0168493, hereinafter Kim ‘493) of record, Tan et al. (US Patent Application Publication 2017/0092693, hereinafter Tan ‘693) of record, and Zhong et al. (US Patent Application Publication 2011/0129946, hereinafter Zhong ‘946).
With respect to claim 1, Takenaga ‘699 teaches (FIG. 2) a logic processor substantially as claimed, comprising:
a logic region (“Logic Circuit Region”) comprising FET transistors (S/D, SI, G, and GI) disposed in a first dielectric layer (13) disposed above a substrate (11), wherein the logic region comprises a plurality of metal lines (23) disposed in a dielectric layer (21) above the first dielectric layer (13), the metal lines (23) having a top surface co-planar with a top surface of the dielectric layer (21) ([0048-0049, 0054]); and
a memory array (“Memory Cell Region”) comprising a plurality of bit cells (19, 20, MM, and corresponding access transistors), wherein transistors (S/D, SI, G, and GI) of the bit cells are FET transistors disposed in the first dielectric layer (13), wherein an electrode (19) of each of the bit cells is disposed in the dielectric layer (21), and the memory array further comprising a plurality of metal lines (16) in a second dielectric layer (15) disposed above the first dielectric layer (13) and below the dielectric layer 
Thus, Takenaga ‘699 is shown to teach all the features of the claim with the exception of:
wherein the FET transistors are fin-FET transistors;
wherein the plurality of bit cells are a plurality of two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ SHE electrode) bit cells, and the electrode is a spin hall effect electrode;
wherein the insulating layer is an etch stop layer; and
wherein the conductive via has a width greater than a width of one of the conductive lines.
However, Kim ‘493 teaches fin-FETs as art-recognized substitutes for first and second control transistors accessing MRAM memory devices ([0047, 0050, 0053, 0142, 0177]).
Further, Guo ‘222 teaches (FIG. 2) two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ SHE electrode) bit cells (50) comprising spin hall effect electrodes (11) (col. 4, ln. 50 – col. 5, ln. 15) as an art-recognized MRAM having a reduced switching energy barrier (col. 2, ln. 61-65).

Still further, Zhong ‘946 teaches (FIGs. 3, 4, and 9) a conductive via (31p) having a width greater than a width of one of the underlying conductive lines (20 and 21) ([0032]) to ensure said underlying conductive lines are completely covered by said conductive via (31p) ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the FET transistors of Takenaga ‘699 as fin-FET transistors as taught by Kim ‘493 as art-recognized substitutes for first and second control transistors accessing MRAM memory devices; to have formed the plurality of bit cells of Takenaga ‘699 as a plurality of two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ SHE electrode) bit cells such that the electrode would a spin hall effect electrode as taught by Guo ‘222 as an art-recognized MRAM having a reduced switching energy barrier; to have formed the insulating layer of Takenaga ‘699 as an etch stop layer as taught by Tan ‘693 as etch selective materials for use in controlling etching; and to have formed the conductive via of Takenaga ‘699 having a width greater than a width of one of the conductive lines as taught by Zhong ‘946 to ensure said conductive lines are completely covered by said conductive via.

With respect to claim 6, Takenaga ‘699 teaches wherein the memory array comprises a plurality of bitlines (BL) disposed in a third dielectric layer (24) disposed above the dielectric layer (21) ([0052-0053]).
With respect to claim 7, Takenaga ‘699 teaches wherein the logic region comprises a plurality of metal 3 (M3) lines (25) disposed in the third dielectric layer (24) ([0055]).

With respect to claim 9, Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 teach the device as described in claim 1 above, but primary reference Takenaga ‘699 does not explicitly teach the additional limitation wherein the spin hall electrode of each of the 2T-1MTJ SHE electrode bit cells comprises a metal selected from the group consisting of -Tantalum (-Ta), -Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a Ag/Bi bilayer, BiSe, or MoS2.
However, Guo ‘222 teaches (FIG. 2) spin hall effect electrodes (11) comprising Pt, -Ta, and -W (col. 4, ln. 50 – col. 5, ln. 15) as art-recognized spin hall effect electrode materials having a reduced switching energy barrier (col. 2, ln. 61-65).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the spin hall electrode of each of the 2T-1MTJ SHE electrode bit cells of Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 comprising a metal selected from the group consisting of --Ta), (-Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a Ag/Bi bilayer, BiSe, or MoS2 as taught by Guo ‘222 as art-recognized spin hall effect electrode materials having a reduced switching energy barrier.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 as applied to claim 1 above, and further in view of Shin et al. (US Patent Application Publication 2012/0135543, hereinafter Shin ‘543) of record.
With respect to claim 2, Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 teach the device as described in claim 1 above with the exception of the additional limitation wherein the memory array comprises a plurality of source lines disposed in the second dielectric layer.
However, Shin ‘543 teaches (FIG. 2) a source line (221) disposed in a second dielectric layer (220) disposed above a first dielectric layer (210) and below a dielectric layer (240) in a known arrangement to provide signal to the source region (203) ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the memory array of Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 comprising a plurality of source lines disposed in the second dielectric layer as taught by Shin ‘543 in a known arrangement to provide signal to the source region.

With respect to claim 3, Takenaga ‘699 teaches wherein the logic region comprises a plurality of metal 1 (M1) lines (16) disposed in the second dielectric layer (15) ([0049]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 as applied to claim 1 above, and further in view of Yu et al. (US Patent 6,706,571, hereinafter Yu ‘571) of record.
With respect to claim 10, Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 teach the device as described in claim 1 above with the exception of the additional limitation wherein each of the fin-FET transistors of each of the 2T-1MTJ SHE electrode bit cells comprises two semiconductor fins.
However, Yu ‘571 teaches (FIG. 8) a finFET transistor (100) comprising two fins (610) to increase the channel width per device (col. 4, ln. 56 – col. 5, ln. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the fin-FET transistors of each of the 2T-1MTJ SHE electrode bit cells of Takenaga ‘699, Kim ‘493, Guo ‘222, Tan ‘693, and Zhong ‘946 comprising two semiconductor fins as taught by Yu ‘571 to increase the channel width per device.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaga ‘699 in view of Guo ‘222, Tan ‘693, Zhong ‘946, and Li et al. (US Patent Application Publication 2015/0171314, hereinafter Li ‘314) of record.
With respect to claim 11, Takenaga ‘699 teaches (FIG. 2) a semiconductor structure substantially as claimed, comprising:
a first plurality (TRA) and a second plurality (TR) of semiconductor devices disposed above a substrate (11) ([0048, 0054]);
a plurality of metal 1 (M1) lines (16) disposed in a first dielectric layer (15) disposed above the first plurality of semiconductor devices (TRA), and a plurality of source lines (16) disposed in the first dielectric layer (15) above the second plurality of semiconductor devices (TR) ([0049]);
a plurality of metal 2 (M2) lines (23) disposed in a second dielectric layer (21) disposed above the M1 lines (16), and a plurality of electrode/magnetic tunnel junction (MTJ) stack pairings (19/MM) disposed in the second dielectric layer (21) above plurality of source lines (16), the second dielectric layer (21) having a top surface, and the plurality of metal 2 (M2) lines (23) having a top surface co-planar with the top surface of the second dielectric layer (21) ([0050, 0052]);
an insulating layer (17) between the first dielectric layer (15) and the second dielectric layer (21) ([0050]);
a conductive via (18) in the insulating layer (17) and on one of the source lines (16) in the first dielectric layer (15), and the conductive via (18) having a top surface co-planar with a top surface of the insulating layer (17), wherein one of the electrodes (19) of the of the plurality of electrode/magnetic tunnel junction (MTJ) stack pairings (19/MM) is coupled to the one of the source lines (16) by the conductive via (18) ([0050]);
an insulating spacer layer (20) disposed adjacent to sidewalls of an MTJ (MM) of each of the electrode/magnetic tunnel junction (MTJ) stack pairings ([0052]); and

Thus, Takenaga ‘699 is shown to teach all the features of the claim with the exception of:
wherein the plurality of electrode/magnetic tunnel junction (MTJ) stack pairings are a plurality of spin hall effect electrode (SHE electrode)/magnetic tunnel junction (MTJ) stack pairings;
wherein the insulating layer is an etch stop layer;
wherein the conductive via has a width greater than a width of the one of the source lines; and
the insulating spacer layer having a top surface co-planar with the top surface of the second dielectric layer and co-planar with the top surface of the plurality of metal 2 (M2) lines.
However, Guo ‘222 teaches (FIG. 2) a plurality of spin hall effect electrode (SHE electrode)/magnetic tunnel junction (MTJ) stack pairings (11/MTJ stack) (col. 4, ln. 50 – col. 5, ln. 15) as an art-recognized MRAM having a reduced switching energy barrier (col. 2, ln. 61-65).
Further, Tan ‘693 teaches (FIG. 2a) insulating etch stop layers (140, 142, and 144) disposed between ILD layers ([0028]) as etch selective materials for use in controlling etching ([0078]).  When applied to the device of Takenaga ‘699, this would result in forming the insulating layer (17) as an etch stop layer to control and/or prevent an over-etch of the surrounding ILD layers (15 and 21).

Still further, Li ‘314 teaches (FIG. 4B) a top surface of an insulating spacer (414Ab) co-planar with a top surface of a dielectric layer (the dielectric layer directly below the top cap) and a top surface of metal lines (M’x and V’x) to protect the entire MTJ structure, including the top electrode ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of electrode/magnetic tunnel junction (MTJ) stack pairings of Takenaga ‘699 as a plurality of spin hall effect electrode (SHE electrode)/magnetic tunnel junction (MTJ) stack pairings as taught by Guo ‘222 as an art-recognized MRAM having a reduced switching energy barrier; to have formed the insulating layer of Takenaga ‘699 as an etch stop layer as taught by Tan ‘693 as etch selective materials for use in controlling etching; to have formed the conductive via of Takenaga ‘699 having a width greater than a width of the one of the source lines as taught by Zhong ‘946 to ensure said source lines are completely covered by said conductive via; and to have formed the insulating spacer layer of Takenaga ‘699 having a top surface co-planar with the top surface of the second dielectric layer and co-planar with the top surface of the plurality of metal 2 (M2) lines as taught by Li ‘314 to protect the entire MTJ structure, including the top electrode.

With respect to claim 14, Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, and Li ‘314 teach the device as described in claim 11 above, but primary reference Takenaga ‘699 does not explicitly teach the additional limitation further comprising: a second etch stop layer disposed between the second and third dielectric layers.
However, Tan ‘693 teaches (FIG. 2a) etch stop layers (140, 142, and 144) disposed between ILD layers ([0028]) as etch selective materials for use in etching ([0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, and Li ‘314 further comprising: a second etch stop layer disposed between the second and third dielectric layers as taught by Tan ‘693 as etch selective materials for use in etching.

With respect to claim 15, Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, and Li ‘314 teach the device as described in claim 11 above, but primary reference Takenaga ‘699 does not explicitly teach the additional limitation wherein each of the plurality of SHE electrode/MTJ stack pairings is included in a 2T-1MTJ SHE electrode bit cell.
However, Guo ‘222 teaches (FIG. 2) a plurality of spin hall effect electrode (SHE electrode)/magnetic tunnel junction (MTJ) stack pairings (11/MTJ stack) included in a 2T-1MTJ SHE electrode bit cell (50) (col. 4, ln. 50 – col. 5, ln. 15) as an art-recognized MRAM having a reduced switching energy barrier (col. 2, ln. 61-65).


With respect to claim 16, Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, and Li ‘314 teach the device as described in claim 11 above, but primary reference Takenaga ‘699 does not explicitly teach the additional limitation wherein the SHE electrode of each of the plurality of SHE electrode/MTJ stack pairings comprises a metal selected from the group consisting of -Tantalum (-Ta), -Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a Ag/Bi bilayer, BiSe, or MoS2.
However, Guo ‘222 teaches (FIG. 2) spin hall effect electrodes (11) comprising Pt, -Ta, and -W (col. 4, ln. 50 – col. 5, ln. 15) as art-recognized spin hall effect electrode materials having a reduced switching energy barrier (col. 2, ln. 61-65).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the SHE electrode of each of the plurality of SHE electrode/MTJ stack pairings of Takenaga ‘699, Guo ‘222, Tan -Tantalum (-Ta), (-Tungsten (-W), platinum (Pt), Cu doped with Bi, iridium (Ir), tungsten (W), a Ag/Bi bilayer, BiSe, or MoS2 as taught by Guo ‘222 as art-recognized spin hall effect electrode materials having a reduced switching energy barrier.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, and Li ‘314 as applied to claim 11 above, and further in view of Kim ‘493 and Yu ‘571.
With respect to claim 17, Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, and Li ‘314 teach the device as described in claim 11 above with the exception of the additional limitation wherein each of the second plurality of semiconductor devices comprises two semiconductor fins.
However, Kim ‘493 teaches fin-FETs as art-recognized substitutes for first and second control transistors accessing MRAM memory devices ([0047, 0050, 0053, 0142, 0177]).
Further, Yu ‘571 teaches (FIG. 8) a finFET transistor (100) comprising two fins (610) to increase the channel width per device (col. 4, ln. 56 – col. 5, ln. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the second plurality of semiconductor devices of Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, and Li ‘314 comprising two finFETs as taught by Kim ‘493 as art-recognized substitutes for first and second control transistors accessing MRAM memory devices; and to have formed the finFETs of Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, Li ‘314, and Kim ‘493 .

Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaga ‘699 in view of Guo ‘222, Tan ‘693, Zhong ‘946, Tsujiuchi (US Patent Application Publication 2009/0206425, hereinafter Tsujiuchi ‘425) of record, and Li ‘314.
With respect to claim 19, Takenaga ‘699 teaches (FIGs. 7-12) a method of fabricating logic regions (“Logic Circuit Region”) together with bit cell arrays (“Memory Cell Region”) on a common substrate (11) substantially as claimed ([0076]), the method comprising:
forming a plurality of transistor structures (TR and TRA) above the common substrate (11) ([0076]);
forming contact metallization (16) to diffusion contacts (14) coupled to source and drain regions (S/D) of the plurality of transistor structures (TR and TRA) ([0079]);
forming an insulating layer (17) above the contact metallization (16) ([0081]);
forming an opening (17a) in the insulating layer (17) to expose a conductive line (coextensive with the contact metallization 16) of the contact metallization (16) ([0081]);
forming a conductive layer (18) in the openings (17a) of the insulating layer (17) ([0081]);
planarizing (“CMP process”) the conductive layer (18) to form a conductive via (18) in the opening (17a), the conductive via (18) having a top surface co-planar with a 
forming a metal layer (19) and magnetic tunnel junction (MTJ) stack layers (unpatterned MM) on the conductive via (18) and on the insulating layer (17) ([0082-0083]);
patterning the MTJ stack layers to form an MTJ element (patterned MM) ([0082-0083]);
forming an electrode (the metal layer 19), the electrode on the conductive via (18) ([0082]);
forming an insulating spacer layer (20) over the MTJ element (patterned MM) and adjacent to sidewalls of the MTJ element (patterned MM) ([0052]);
forming a dielectric layer (21) above the MTJ element (patterned MM) ([0085]);
subsequent to forming the dielectric layer (21) and the insulating spacer layer (20), forming a metal layer (23) in the dielectric layer (21), the metal layer (23) having a top surface co-planar with a top surface of the dielectric layer (21) ([0085]); and
forming a layer comprising a plurality of bitlines (BL) above the dielectric layer (21) ([0088]).
Thus, Takenaga ‘699 is shown to teach all the features of the claim with the exception of:
wherein the bit cell arrays are 2T-1MTJ SHE electrode STT-MRAM bit cell arrays;
wherein the insulating layer is an etch stop layer;
the opening having a width greater than a width of the conductive line;

subsequent to patterning the MTJ stack layers, patterning the SHE metal layer to form the electrode as a SHE electrode;
planarizing the dielectric layer and the insulating spacer layer; and
the metal layer having a top surface co-planar with a top surface of the insulating spacer.
However, Guo ‘222 teaches (FIG. 2) two-transistor one magnetic tunnel junction (MTJ) spin hall effect electrode (2T-1MTJ SHE electrode) bit cells (50) comprising spin hall effect electrodes (11) and MTJ elements (MTJ stack) (col. 4, ln. 50 – col. 5, ln. 15) as an art-recognized MRAM having a reduced switching energy barrier (col. 2, ln. 61-65).
Further, Tan ‘693 teaches (FIG. 2a) insulating etch stop layers (140, 142, and 144) disposed between ILD layers ([0028]) as etch selective materials for use in controlling etching ([0078]); and planarizing (FIG. 3d) a dielectric layer (125) above an MTJ element (164), and planarizing (FIGs. 3b and 3c) an insulating spacer layer (182) adjacent to sidewalls of said MTJ element to produce a substantially planar top surface upon which to form subsequent layers ([0072-0074]).  When applied to the device of Takenaga ‘699, this would result in forming the insulating layer (17) as an etch stop layer to control and/or prevent an over-etch of the surrounding ILD layers (15 and 21).
Still further, Zhong ‘946 teaches (FIGs. 3, 4, and 9) a conductive via (31p) having a width greater than a width of one of the underlying conductive lines (20 and 21) ([0032]) to ensure said underlying conductive lines are completely covered by said conductive via (31p) ([0033]).

Still further, Li ‘314 teaches (FIG. 4B) a top surface of an insulating spacer (414Ab) co-planar with a top surface of a dielectric layer (the dielectric layer directly below the top cap) and a top surface of metal lines (M’x and V’x) to protect the entire MTJ structure, including the top electrode ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the bit cell arrays and the metal layer of Takenaga ‘699 as 2T-1MTJ SHE electrode STT-MRAM bit cell arrays and as a spin hall effect (SHE) metal layer respectively such that the electrode would be a SHE electrode as taught by Guo ‘222 as an art-recognized MRAM having a reduced switching energy barrier; to have practiced the method of Takenaga ‘699 and Guo ‘222 wherein the insulating layer is an etch stop layer; and planarizing the dielectric layer and the insulating spacer layer as taught by Tan ‘693 as etch selective materials for use in controlling etching, and to produce a substantially planar top surface upon which to form subsequent layers respectively; to have formed the opening of Takenaga ‘699, Guo ‘222, and Tan ‘693 having a width greater than a width of the conductive line as taught by Zhong ‘946 to ensure said conductive line is completely covered by the conductive via; subsequent to patterning the MTJ stack layers of Takenaga ‘699, Guo ‘222, Tan ‘693, and Zhong ‘946 patterning the SHE metal layer to form the electrode as a SHE electrode as taught by Tsujiuchi ‘425 to create a desired shape for said electrode and to limit the number of masks used; and to have formed the metal layer of Takenaga ‘699, 

With respect to claim 20, Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong’ 946, Tsujiuchi ‘425 and, Li ‘314 teach wherein patterning the SHE metal layer to form the SHE electrode comprises patterning the SHE metal layer to form the SHE electrode to a width greater than the MTJ element (Takenaga ‘699: [0082-0083]).
With respect to claim 22, Takenaga ‘699 teaches wherein forming the layer comprising the plurality of bitlines comprises forming a plurality of metal 3 (M3) lines (25) ([0086]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, Tsujiuchi ‘425, and Li ‘314 as applied to claim 19 above, and further in view of Kim ‘493 and Yu ‘571.
With respect to claim 23, Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, Tsujiuchi ‘425 and, Li ‘314 teach the device as described in claim 19 above with the exception of the additional limitation wherein forming the plurality of transistor structures comprises forming a plurality of semiconductor fins.
However, Kim ‘493 teaches fin-FETs as art-recognized substitutes for first and second control transistors accessing MRAM memory devices ([0047, 0050, 0053, 0142, 0177]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of transistor structures of Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, Tsujiuchi ‘425 and, Li ‘314 comprising forming a plurality of finFETs as taught by Kim ‘493 as art-recognized substitutes for first and second control transistors accessing MRAM memory devices; and to have formed the plurality of finFETS of Takenaga ‘699, Guo ‘222, Tan ‘693, Zhong ‘946, Tsujiuchi ‘425, Li ‘314, and Kim ‘493 comprising a plurality of semiconductor fins as taught by Yu ‘571 to increase the channel width per device.

Response to Arguments
Applicant’s amendments to claim 19 are sufficient to overcome the objection to claim 21 made in the non-final rejection filed 4 November 2020.  The objection to claim 21 has been withdrawn.
Applicant’s amendments to claim 19 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 19, 20, 22, and 23 made in the non-final rejection filed 4 November 2020.  The 35 U.S.C. 112(b) rejection of claims 19, 20, 22, and 23 have been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893